                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Ruben Chavez                                                     Docket No. 7:16-CR-68-2BO

                               Petition for Action on Supervised Release

COMES NOW Henry Ponton, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Ruben Chavez, who, upon an earlier plea of guilty to Interfering
With Commerce by Robbery and Aiding and Abetting, in violation of 18 U.S.C. §§ 195l(a) and 2, was
sentenced by the Honorable Terrence W. Boyle, Chief United States District Judge, on May 11 , 2017, to
the custody of the Bureau of Prisons for a term of20 months. It was further ordered that upon release from
imprisonment the defendant be placed on supervised release for a period of 36 months.

Ruben Chavez was released from custody on November 30, 2017, at which time the term of supervised
release commenced. On February 15, 2018, the court ordered that the defendant perform 12 hours of
community service and participate in substance abuse treatment in response to his abuse of illegal
substances, specifically cocaine. On April 22, 2018, the court ordered that the defendant adhere to a curfew
with electronic monitoring for a period of 30 days in response to his engagement in new criminal conduct,
specifically committing the offense of Driving While Impaired (18CR52395) in New Hanover County,
North Carolina.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On February 5, 2020, the undersigned officer completed a record check on the defendant. It was discovered
that the defendant was cited for Open Container After Consuming Alcohol (19CR709329) on September 6,
2019, in New Hanover County, North Carolina. Additionally, the defendant was cited for Speeding,
Window Tint Violation, and Driving While License Revoked (19CR705483) on December 12, 2019, in
Brunswick County, North Carolina. The defendant did not report the above contact with law enforcement
in the appropriate 72-hour time period.

On February 11 , 2020, the defendant reported to the office as instructed . When confronted, he verbally
admitted to the criminal conduct listed above and advised that he intends to plead guilty. During the
appointment, he was instructed to provide a urine sample. A handheld test was utilized on the sample which
initially tested positive for cocaine, marijuana, amphetamines, and methamphetamine. The defendant
signed a voluntary admission form for use of cocaine, marijuana, and amphetamines. He denied use of
methamphetamine and the sample has been submitted to Alere Toxicology for confirmation testing.

The defendant was verbally reprimanded during a three-way staffing session and cognitive behavioral
interventions were utilized to address his noncompliant behavior. The defendant has been referred to
resume individual substance abuse treatment at Coastal Horizons in Wilmington, North Carolina, and has
been placed back in the Surprise Urinalysis Program. To address the defendant's noncompliance, it is
recommended that the complete a 45-day period of Location Monitoring.

The defendant signed a Waiver of Hearing agreeing to the proposed modification of supervision.
Ru hen Chavez
Docket No. 7:16-CR-68-2BO
Petition For Action
Page2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall adhere to a curfew as directed by the probation officer for a period not to exceed
      45 consecutive days. The defendant is restricted to his residence during the curfew hours. The
      defendant shall submit to the following Location Monitoring: Radio Frequency monitoring and
      abide by all program requirements, instructions and procedures provided by the supervising officer.
      The defendant must pay all of the cost of the program.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                                I declare under penalty of perjury that the foregoing
                                                      is true and correct.


/s/ David W. Leake                                   /s/ Henry Ponton
David W. Leake                                       Henry Ponton
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     414 Chestnut Street, Suite l 02
                                                     Wilmington, NC 28401-4290
                                                     Phone: 910-679-2048
                                                     Executed On: February 14, 2020

                                       ORDER OF THE COURT

Considered and ordered this    /?__
a part of the records m the above case.
                                        day of   r~T                     , 2020, and ordered filed and made




  ~t)¥
Terrence W. Boyle
Chief United States District Judge
